 ELECTRICAL WORKERS IBEW LOCAL 400 (COUNTY OF OCEAN)Local 400, International Brotherhood of ElectricalWorkers and County of Ocean. Case 4-CC-14889 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 29 July 1983 Administrative Law JudgeJames T. Youngblood issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed cross-excep-tions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions2and to adopt the recommended Orderas modified.3The General Counsel has excepted to the judge'sfailure to find that the Respondent engaged in un-lawful "signal" activity on 9 and 10 December atneutral Gates 1 and 4. It is undisputed that, onthose dates, the Respondent picketed solely at pri-mary Gate 2 and stationed an individual as an "ob-server" at Gates I and 4. One witness for the Gen-eral Counsel testified that, between the two open-ings at Gate I, a picket sign was leaning against thefence near one observer, evidence that the GeneralCounsel argues establishes the Respondent's objectto induce secondary employees not to report towork despite the absence of actual picketing. How-' In affirming the judge's finding that the reserve gate system wasproperly established and maintained, we specifically note that the firsttelegram received by the Respondent on 30 November (which erroneous-ly stated the location of the primary's gate) did not justify the Respond-ent's picketing at Gates I and 4 on that or any other date. Thus, the gateshad been clearly marked for several months before the picketing began, atelegram correcting the error was delivered to the Respondent within Ihour after it had received the erroneous one, and there was no evidencethat the Respondent suffered any actual confusion because of the error.I In his decision the judge stated that, if common situs picketing meetsthe criteria set forth in Sailors Union (Moore Dry Dock), 92 NLRB 547,549 (1950), "it will be determined to be legal." This is not a completelyaccurate statement of current law. We have long held that the Moore DryDock criteria "are merely evidentiary in nature and are not to be me-chanically applied," and that "while compliance may give rise to a rebut-table presumption that picketing is primary, the totality of the evidencemay establish an underlying secondary objective." Carpenters Local 1622,(Robert Wood & Associates), 262 NLRB 1211, 1216 (1982). See also Team-sters Local 126 (Ready Mixed Concrete), 200 NLRB 253, 254-255 (1972).S The General Counsel has excepted to the judge's failure to include inhis recommended Order the precise language of the statutory provisionviolated here, the names of the employers involved, and the requirementthat the Respondent furnish additional signed copies of the notice to theRegional Director for voluntary posting by the employers involved. Wefind merit in this exception and modify the Order accordingly. See forexample Electrical Workers IBEW Local 323 (Renel Construction), 264NLRB 623 (1982).269 NLRB No. 14ever, another General Counsel witness (the Countyemployee charged with monitoring the Respond-ent's activities during this dispute) did not remem-ber any such sign, and a witness for the Respond-ent testified that no signs were located in the vicin-ity of the neutral gates. The judge did not explicit-ly resolve this testimonial conflict, and he made nofinding that would reflect its implicit resolution.Because the judge failed to resolve the conflict inthe General Counsel's evidence and in light of thejudge's finding that the Respondent's actual picket-ing at Gates I and 4 on 29 November through 8December and on 27 December was unlawful, wefind it unnecessary to reach the question whetherthe Respondent also violated the Act on 9 and 10December.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Local 400, International Brotherhood ofElectrical Workers, Wall, New Jersey, its officers,agents, and representatives, shall take the action setforth in the Order as modified.1. Substitute the following for present paragraph1."1. Cease and desist from, in any manner or byany means, engaging in or inducing or encouragingany individual employed by Cornell ConstructionCompany, Patock Construction Company, ThomasH. Barham Company, Inc., or any other person en-gaged in commerce or in an industry affectingcommerce to engage in a strike or refusal in thecourse of his employment to use, manufacture,process, transport, or otherwise handle or work onany goods, articles, materials, or commodities or toperform any services, or in any manner or by anymeans, threatening, coercing, or restraining CornellConstruction Company, Patock Construction Com-pany, Thomas H. Barbam Company, Inc., or anyother person engaged in commerce or in an indus-try affecting commerce, where an object thereof is:(a) to force or require Cornell Construction Com-pany, or any other person to cease using, selling,handling, transporting, or otherwise dealing in theproducts of Cherry Steel Corporation or to ceasedoing business with Cherry Steel Corporation; (b)to force or require Patock Construction Company,Thomas H. Barham Company, Inc., or any otherperson to cease using, selling, handling, transport-ing, or otherwise dealing in the products of Countyof Ocean or to cease doing business with Countyof Ocean; and (c) to force or require County ofOcean or any other person to cease using, selling,handling, transporting, or otherwise dealing in the119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproducts of Jaden Electric, a Division of FarfieldCompany, or to cease doing business with JadenElectric, a Division of Farfield Company."2. Insert the following as paragraph 2(b) and re-letter the present paragraph 2(b) as paragraph 2(c)."(b) Deliver to the Regional Director for Region4 signed copies of said notice sufficient in numberfor posting by Jaden Electric, a Division of Far-field Company; Cornell Construction Company;Cherry Steel Corporation; Patock ConstructionCompany; Thomas H. Barham Company, Inc.; andthe County of Ocean, those employers being will-ing, at all locations where notices to their employ-ees are customarily posted."3. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT in any manner or by any meansengage in or induce or encourage any individualemployed by Cornell Construction Company,Patock Construction Company, Thomas H.Barham Company, Inc., or any other person en-gaged in commerce or in an industry affectingcommerce to engage in a strike or refusal in thecourse of his employment to use, manufacture,process, transport, or otherwise handle or work onany goods, articles, materials, or commodities or toperform any services, or in any manner or by anymeans threaten, coerce, or restrain Cornell Con-struction Company, Patock Construction Compa-ny, Thomas H. Barham Company, Inc. or anyother person engaged in commerce or in an indus-try affecting commerce, where an object thereof is:(a) to force or require Cornell Construction Com-pany, or any other person to cease using, selling,handling, transporting, or otherwise dealing in theproducts of Cherry Steel Corporation or to ceasedoing business with Cherry Steel Corporation; (b)to force or require Patock Construction Company,Thomas H. Barham Company, Inc., or any otherperson to cease using, selling, handling, transport-ing, or otherwise dealing in the products of Countyof Ocean or to cease doing business with Countyof Ocean; and (c) to force or require County ofOcean or any other person to cease using, selling,handling, transporting, or otherwise dealing in theproducts of Jaden Electric, a Division of FarfieldCompany, or to cease doing business with JadenElectric, a Division of Farfield Company.LOCAL 400, INTERNATIONAL BROTH-ERHOOD OF ELECTRICAL WORKERSDECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge.The complaint, which issued on December 15, 1982, al-leges that Local 400, International Brotherhood of Elec-trical Workers, engaged in conduct violative of Section8(b)(4)(i) and (ii)(B) of the Act. The Respondent filed ananswer to the complaint admitting certain allegations, in-cluding the jurisdictional allegations of the complaint,but denied that it engaged in the commission of anyunfair labor practices. This matter was heard in Lake-wood, New Jersey, on February 22, 1983. All partieswere represented at the hearing, and thereafter the Gen-eral Counsel and the Respondent filed post-trial briefs.On the entire record in this matter, and from my ob-servations of the witnesses and their demeanor, and afterdue consideration of the briefs herein, I make the follow-ingFINDINGS AND CONCLUSIONS'I. THE EMPLOYER INVOLVEDJaden Electric, a Division of Fairfield Company(herein called Jaden), a corporation duly organizedunder the laws of the Commonwealth of Pennsylvania, isengaged as an electrical contract or doing contractingwork from its main office located in Lititz, Pennsylvania.During the past year Jaden has received more than$50,000 from services performed outside the Common-wealth of Pennsylvania.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that it is a labororganization within the meaning of Section 2(5) of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESIn early May 1982,2 the Ocean County Board of Free-holders began the construction of a new Ocean CountyCriminal Justice Center, in downtown Toms River, NewJersey. This new center will include seven courtrooms,administrative offices, and a 200-bed jail facility. The' The facts found herein are a compilation of the credited testimony,the exhibits, and stipulations of fact, viewed in light of logical consisten-cy and inherent probability. Although these findings may not contain orrefer to all of the evidence, all has been weighed and considered. To theextent that any testimony or other evidence not mentioned in this Deci-sion may appear to contradict my findings of fact, I have not disregardedthat evidence but have rejected it as incredible, lacking in probativeweight, surplusage, or irrelevant. Credibility resolutions have been madeon the basis of the whole record, including the inherent probabilities ofthe testimony and the demeanor of the witnesses. Where it may be re-quired I will set forth specific credibility findings.I Unless otherwise specified, all dates refer to 1982.120 ELECTRICAL WORKERS IBEW LOCAL 400 (COUNTY OF OCEAN)Criminal Justice Center (herein called the Project) hasconstruction costs of $21 million and an overall cost of$24 million. The scheduled completion for this project isMay 1984. The construction project is immediately adja-cent to the existing county complex and borders onHooper, Sheriff, and Horner, or sometimes calledSchool, Streets.Pursuant to open competitive bids the County ofOcean awarded contracts to the lowest bidders. Con-tracts were awarded to Patock Construction Company(herein called Patock), as general construction contrac-tor; Cherry Steel Corporation (herein called Cherry), asstructural steel contractor; Thomas H. Barham Company(herein called Barham), as plumbing and fire protectioncontractor, and heating, ventilation, and air-conditioningcontractor; Harry C. Partridge, Jr. & Sons, Inc. (hereincalled Partridge), as detention work contractor, andJaden was awarded the electrical contract. In all casesthe contracts were awarded to the lowest bidder and,with the exception of Jaden, all of the contractors' em-ployees were and are represented by labor organizations.Within 10 or 12 days after construction began an 8-foot fence was erected enclosing the entire site, and im-mediately thereafter signs designating certain gates as re-served gates were installed. The construction project,rectangular in shape, is located immediately adjacent tothe existing county complex. The construction project isbordered on the south, the longest portion of the rectan-gle, by Sheriff Street. It is bordered on the west byHorner or School Street, and is bounded on the east byHooper Avenue. Sheriff Street intersects Hooper on theeast and Horner or School Street on the west. At thepresent time you cannot enter Sheriff Street from theeast because the fence that was installed immediatelyafter construction began closes the street near the inter-section of Hooper Avenue.As indicated earlier, signs were placed at entrances tothe project designating these entrances as reservedpoints. The signs were made from 4-by-8 foot sheets ofplywood painted white, and lettered in black, with somelettering in red. All of the signs have large boldface printwhich is probably about 10 inches high.3The wordingon the signs, as erected in May, had not been changed atthe time of the hearing.The sign at gate 1, located at the intersection ofHooper Avenue and Sheriff Street, the southeast cornerof the project, states that this gate is reserved for em-ployees, suppliers, and deliveries of all contractors,except Jaden Electric. All Jaden Electric employees,suppliers, and deliveries must use gate 2.Gate 2, the Jaden gate, is located at the southwesterncorner of the project at the intersection of Horner Streetand Sheriff Street. That sign states that the gate is re-served for only Jaden Electric employees, suppliers, anddeliveries. No one else is permitted to enter and allothers must use gates 1, 3, and 4.Gate 3 is located at the northwestern corner of theproject at Horner Street and some unidentified street.The sign at this gate, like the signs at gates I and 4, re-stricts the gate to employees, suppliers, and deliveries of3 The signs are designated Jt. Exhs. 5 through 8.all contractors, except Jaden Electric. All Jaden Electricemployees, suppliers, and deliveries are told to use gate2. Gate 4 is located near the northeast corner of theproject on Hooper Avenue.At the beginning of the construction, Ocean Countyinformed all of the contractors that the integrity of thegate system should be respected and the general contrac-tor, pursuant to its management responsibilities under itscontract, was made aware that the gate system's integrityshould be preserved at all times. In addition, the countyhad on site an architect, James Hyres, who also moni-tored the gate system. There was no evidence presentedwhich would indicate that the integrity of the reservedgates was destroyed.On October 29, representatives of the Union4handedout cards at the county office buildings across the streetfrom the construction project which informed the publicthat Jaden was doing electrical work at the project, thatJaden is not a local contractor and does not employ localelectricians. On November 29, pickets appeared at theconstruction project at gates 1, 2, and 4 around 7:30 to7:45 a.m. There were approximately 12 pickets in frontof gate I and approximately 8 in front of gate 4. Five orsix of the pickets at Gate 1 and two or three pickets infront of gate 4 wore signs which stated:JADENTHE ELECTRICAL CONTRACTOR ON THISJOB PROVIDESWAGES AND OTHER BENEFITS LOWERTHAN THOSEESTABLISHED AS STANDARD BY UNIONCONTRACTS IN THIS AREA.PLEASE DO NOT DO THE WORK OF THISELECTRICAL CONTRACTORELECTRICIAN'SLOCALUNION400 IBEWAFL-CIOOn November 29, the first day of the picketing, al-though scheduled to work, the employees of Patock,Cornell, and Barham did not work; however, the pri-mary employees of Jaden did in fact work that day. OnNovember 29, the County of Ocean sent a telegram tothe Union advising it of the gate system in effect andthat the Jaden gate was located on Hooper Avenue. Thistelegram was received on November 30. On November30, the county sent a second telegram to the Union, ad-vising of the error in the earlier telegram, and statingthat the Jaden gate was in fact located at Horner andSheriff Streets. This telegram was also delivered on No-vember 30. Notwithstanding the notifications to theUnion that the Jaden employees were using gate 2 atHorner and Sheriff Streets, the Union continued topicket at gates 1, 2, and 4 until December 8. Patock,Local 400, International Brotherhood of Electrical Workers, is hereinreferred to as either the Respondent or the Union.121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCornell, and Barham were scheduled to work during thisperiod but only Jaden worked during this picketing.On December 9 and 10 there were pickets with signsat only gate 2. However, an individual was stationed bythe Union at gates 1 and 4. On Monday, December 13,work resumed on the project as all contractors and theiremployees who were scheduled to work returned. OnDecember 27 there was picketing again at gates 1, 2, and4 with the same signs. Again, although Patock, Cornell,and Barham employees were scheduled to work they didnot work. The entire project was shut down, except forJladen employees working. Sometime after December 27the picket ended.Discussion and ConclusionsIn Moore Dry Dock, 92 NLRB 547 (1950), the Boardset forth certain criteria for evaluating the legality ofpicketing in common situs situations. A common situs isnormally one referred to as a location, such as a con-struction project, where the business of a primary em-ployer, one with whom the union has a dispute, and thebusiness of certain other employers and persons, cometogether in the construction of a building or severalbuildings. The employees of the various contractors, in-cluding the primary employer, are mingled together andthe location of the union's dispute becomes one that iscommon to several employers.In Moore Dry Dock the Board stated that if the picket-ing meets the following criteria it will be determined tobe legal:(a) The picketing is strictly confined to timeswhen the situs of the dispute is located on the sec-ondary employer's premises;(b) At the time of the picketing the primary em-ployer is engaged in its normal business on the situs;(c) The picketing is limited to places reasonablyclose to the location of the situs; and(d) The picketing discloses clearly that the dis-pute is with the primary employer.Following the Moore Dry Dock decision, the Boardwith court approval reasoned that one way to localize adispute in a common situs situation was by establishingseparate or reserved gates for primary employers, theirsuppliers, and their employees. Gates may also be re-served for the secondary employers, their suppliers, andtheir employees, and the primary employees excludedfrom these gates. In such situations the picketing must beconfined to an area reasonably close to the entrance ofthe reserved gate for the primary employer, its suppliers,and its employees. The primary employees must be re-stricted to this gate and not be permitted to obtain accessto the construction site by using any other entrance. Inthese situations the Union normally is required to picketonly at the reserved gate for the primary employer and ifit extends its dispute beyond that it runs afoul of the law.In this case it is clear that the reserved gate systemwas properly established and there is no evidence in thisrecord to indicate that the gates were breached in anymanner. Thus, the evidence indicates that the primaryemployees and suppliers for the primary employer wererestricted to, and in fact used, gate 2, the one reservedfor them. Additionally, there was a fence erected aroundthe entire perimeter of the project and the remaininggates to the project were properly restricted and accessat these gates denied to the primary employer, its suppli-ers, and its employees. As I indicated there is no evi-dence to indicate that any of these secondary gates werecontaminated by primary employees using them.Notwithstanding the fact that there was a gate setaside and reserved for the primary employees, and thatthe primary employees only used that gate, the Unionextended its picketing to gates 1 and 4, which were usedexclusively by secondary employers,. their suppliers, andtheir employees, with whom the Union had no dispute.The Union contends that it is permitted to picket atgates 1 and 4 because gate 2 was remote and that itspicketing was impaired at this gate. While this gate maynot have been the ideal reserved gate for primary em-ployees from the Union's standpoint, it certainly was suf-ficient to meet all the criteria set forth by the Board inthose cases dealing with reserved gates. The gate was inan area where there was public traffic. The gate waslarge enough for the admission of any type vehicle and,as indicated, the primary employer, its suppliers, and itsemployees were restricted to that gate and so far as thisrecord is concerned they in fact used that gate and thatgate only. This argument as well as others presented bythe Union fails to establish any legal justification for theUnion's picketing at gates I and 4 reserved for the exclu-sive use of secondary employers and persons with whomthe Union had no dispute.It is obvious that the Union picketed at gates I and 4because it wanted to spread its dispute with the primaryemployer to encompass the entire project, which in factit did. The Union shut down the entire job except for theprimary employer, the employer with whom the Unionhad its dispute. There can be little doubt that the Union'sobjective in picketing at gates 1 and 4 was to induce andencourage the employees of secondary employers tocease performing services for their employer in order toforce those employers to cease doing business with thecounty and in turn cause the county to throw Jaden, theprimary employer, off the project, thereby causing thecounty to engage the services of an electrical contractorwhose employees were represented by the Union. It ismy conclusion that the Union did not picket as close aspossible to the location of the primary employees, butdeliberately located its picketing at a strategic pointwhere it would appeal to the employees of all employershaving business at the construction site. Under these cir-cumstances, and I find, it is clear that the Union engagedin conduct violative of Section 8(b)(4)(i) and (ii)(B) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESThe acts of the Respondent set forth above, occurringin connection with operations of Jaden and the other em-ployers and persons involved in this proceeding, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend to122 ELECTRICAL WORKERS IBEW LOCAL 400 (COUNTY OF OCEAN)lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.On the foregoing findings of fact and conclusions andon the entire record, I make the followingCONCLUSIONS OF LAW1. The Respondent, Local 400, International Brother-hood of Electrical Workers, is a labor organizationwithin the meaning of Section 2(5) of the Act.2. Jaden Electric, a Division of the Fairfield Company,is an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.3. Patock Construction Company, Cherry Steel Corpo-ration, Thomas H. Barham Company, Inc., and Harry C.Partridge, Jr. & Sons, Inc., and Cornell ConstructionCompany are employers and/or persons engaged in theconstruction industry.4. At times material herein the Respondent has had alabor dispute with Jaden Electric.5. At no time material herein has the Respondent hada labor dispute with any other employer or person onthe County of Ocean construction project in TomsRiver, New Jersey.6. By its picketing of the County of Ocean new con-struction project in Toms River, New Jersey, the Re-spondent has engaged in conduct violative of Section8(b)(4)(i) and (ii)(B) of the Act.7. The above-described unfair labor practices affectcommerce within the meaning of Section 2(2), (6), and(7) and Section 8(b)(4)(i) and (ii)(B) of the Act.THE REMEDYHaving found that Local 400, International Brother-hood of Electrical Workers, has engaged in and is engag-ing in unfair labor practices in violation of Section8(b)(4)(i) and (ii)(B) of the Act, I shall recommend that itbe ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe Act.Having found that the Respondent is engaged in a sec-ondary boycott against Jaden Electric, it is my conclu-sion that an order should issue against this Respondentenjoining it from engaging in a secondary boycottagainst any employer or person where an object thereofis to force or require a cessation of business between anyemployer or person and Jaden Electric.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommendedsORDERThe Respondent, Local 400, International Brotherhoodof Electrical Workers, Wall, New Jersey, its officers,agents, and representatives, shall1. Cease and desist from(a) Picketing or in any other manner inducing or en-couraging any individual employed by any employer orperson to cease performing services or to engage in astrike or threatening or coercing any employer or personwhere an object thereof to force or require a cessation ofbusiness between any employer or person and JadenElectric.2. Take the following affirmative action.(a) Post at its offices in Wall, New Jersey, and at otheroffices maintained by it, copies of the attached noticemarked "Appendix."6Copies of said notice, on formsprovided by the Regional Director for Region 4, afterbeing signed by the Respondent's authorized representa-tive shall be posted by the Respondent immediately uponreceipt and maintained for 60 consecutive days thereafterin conspicuous places including all places where noticesto its members are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that said no-tices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.I If no exceptions are filed as provided by Sec. 102.46 of the Board's-Rules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.b If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."123